                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                           3:19-cv-00140-RJC-DSC

RAYMOND ROSADO, JR.,                              )
                                                  )
             Plaintiff,                           )
                                                  )
              v.                                  )
                                                  )         ORDER
TAM LENDING CENTER, INC., d/b/a                   )
Today’s American Mortgage, and PHILIP             )
VALIANTI,                                         )
                                                  )
             Defendants.                          )

      THIS MATTER comes before the Court sua sponte. Due to the COVID-19

global pandemic, the trial of this matter is hereby CONTINUED to July 6, 2020.




                          Signed: April 6, 2020
